Citation Nr: 0817454	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-15 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Moises R. Villanueva


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The appellant has brought this claim as the widow of the 
deceased veteran, who died in December 2003.  The veteran had 
recognized guerilla service from January 19, 1943 to October 
21, 1945, and Regular Philippine Army service from October 
22, 1945 to May 14, 1946.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In December 2002, VA received from the veteran a VA Form 21-
256 VETERAN'S APPLICATION FOR COMPENSATION AND/OR PENSION.  
In the section requesting information as to the disability 
for which benefits were sought, the veteran listed "service 
connected disability."  

In a letter dated in January 2003, the RO sent the veteran a 
letter asking him to clarify his claim.  Although the letter 
asked him to state whether he was seeking pension benefits or 
compensation benefits, rather than what disability he was 
claiming, this letter necessarily put the veteran on notice 
that his application was incomplete.  The veteran did not 
respond.  

Because VA would have to resort to speculation to determine 
for what disability the veteran was seeking benefits, this VA 
Form 21-256 is too incomplete to be considered a claim or 
application for VA benefits.  Hence, at the time of the 
veteran's death there was no unadjudicated claim for VA 
benefits and there is thus no issue of accrued benefits, 
either before the Board or for referral to the RO.  




FINDING OF FACT

The service department certified that the veteran had 
recognized guerrilla service from January 19, 1943 to October 
21, 1945, and Regular Philippine Army service from October 
22, 1945 to May 14, 1946.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death benefits 
is not established.  38 U.S.C.A. § 101(2), 107(a), 1310, 
1521, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1, 
3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks non-service connected pension benefits as 
the widow of a deceased veteran.  Of record is a 
certification from the Office of the City Civil Registar 
Tarlac City, the Republic of the Philippines, indicating that 
the veteran died in December 2003.  

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A.  § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2007). 

In October 2005, the National Personnel Records Center 
provided VA with verification by the service department and 
an AGUZ Form 632 showing that the veteran had service as a 
recognized guerilla from January 19, 1943 to October 21, 
1945, and service with the Regular Philippine Army service 
from October 22, 1945 to May 14, 1946.  

The law specifically excludes such service for purposes of 
entitlement to death pension benefits.  Id.; Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  

The appellant has not contended that the veteran had any 
other service.  Hence, the facts are not in dispute.  
Furthermore, once VA has received certification from the 
service department regarding an individual's service, VA is 
bound by that certification.  See Palor v. Nicholson, 21 Vet. 
App. 325, 330 (2007) (citing Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997)).

As the facts are not in dispute, the law and not the evidence 
is dispositive on this issue.  Hence, this appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court of Appeals for Veterans Claims has held that VA is 
obligated to inform the claimant of the information or 
evidence necessary to prove the element of veteran status.  
Palor v. Nicholson, 21 Vet. App. 325 (2007).  That said, once 
service department certification establishes veteran status 
and, as a matter of law, that status renders the claimant 
ineligible for the claimed benefits, as in this case, any 
defect in VCAA notice cannot result in prejudice to the 
claimant.  Id. at 232; see also (citing Sanders v. Nicholson 
487 F.3d 881 (Fed. Cir. 2007) for the holding that the 
purpose of § 5103(a) notice is not frustrated, and thus, the 
claimant is not prejudiced, when the benefit is unavailable 
as a matter of law).  Where no prejudice results to the 
claimant due to defects in VCAA notice the error is harmless 
and corrective action is not required.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed Cir. 2007).  For this reason, 
further discussion as to whether VA satisfied its duty to 
notify and assist under the VCAA is not in order.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


